 1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 12CR0918-BEN
11                      Plaintiff,                 ORDER DIRECTING
                                                   TRANSFER OF FUNDS FOR
12         V.                                      APPLICATION TO
                                                   RESTITUTION
13   DOUGLAS McCLAIN, JR.,
14                      Defendant.
15
16         The Court, having reviewed the Government's ex parte motion for transfer of
17 funds for application to restitution, and good cause appearing therefor:
18         Accordingly, IT IS HEREBY ORDERED:
19         1.    The United States Marshals Service shall remit to the Clerk, U.S.
20 District Court, 333 West Broadway, Suite 420, San Diego, CA 92101, the sum of
21   $274.52 for application to the restitution ordered as to Defendant Douglas McClain,
22 Jr.
23         2.    All other terms and conditions of the Court's prior orders and decisions
24 remain in full force and effect.
25 II
26 II
27 II
28
1        3.    The United States may take any and all actions available to it to collect
2 and enforce the unpaid balance of the restitution judgment.
3
4
5
6
7
 8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -2-                          12CR0918
